               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:18-CR-3124

vs.
                                                  TENTATIVE FINDINGS
MANUEL SANCHEZ,

                   Defendant.

      The Court has received the presentence investigation report in this case.
There are objections to the presentence investigation report. Filing 66. There
are no motions for departure or variance.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all Guidelines
           mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using pre-
           Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure theory is
           not warranted, deviate or vary from the Guidelines when there is
           a principled reason justifying a sentence different than that called
           for by application of the advisory Guidelines, again without
           affording the Guidelines any particular or "substantial" weight.

2.   There are no motions to be resolved at sentencing. The defendant has
     objected to paragraphs 11, 19, 22 and 23 of the presentence investigation
     report, which attribute responsibility for 10 pounds (4,536 grams) of
     methamphetamine mixture to the defendant based on his statement to
     the government's confidential informant that he would be going to
     Arizona to pick up 10 pounds of methamphetamine. Filing 66 at 1. The
     defendant contends that there is no evidence that he "actually picked up
     10 pounds of methamphetamine, went to Arizona or that the
     methamphetamine even existed." Filing 66 at 1. The defendant also
     objects to paragraph 26, and the two-level enhancement for obstruction
     of justice based on his trial testimony in his own defense. Filing 66 at 2.

     If the defendant objects to any of the factual allegations contained
     therein on an issue on which the government has the burden of proof,
     such as the base offense level and any enhancing factors, the government


                                     -2-
     must present evidence at the sentencing hearing to prove the existence
     of the disputed facts. United States v. Poor Bear, 359 F.3d 1038, 1041
     (8th Cir. 2004). In particular, the government bears the burden to prove
     drug quantity by a preponderance of the evidence. United States v.
     Young, 689 F.3d 941, 945 (8th Cir. 2012). And to apply the two-level
     increase for obstruction of justice pursuant to U.S.S.G. § 3C1.1, the Court
     must find by a preponderance of the evidence that the defendant engaged
     in obstructive conduct. United States v. Gomez-Diaz, 911 F.3d 931, 936
     (8th Cir. 2018).

     Perjury may qualify as obstructive conduct, but the Court "cannot
     impose the enhancement simply because a defendant testifies on his own
     behalf and the jury disbelieves him." Id. (quotation omitted). Instead, the
     Court must conduct an independent evaluation and determine whether
     the defendant committed perjury, preferably addressing each element of
     perjury in a separate and clear finding—or, at least, making a finding of
     an obstruction of justice that encompasses all of the factual predicates
     for a finding of perjury. Id.; see United States v. Dunnigan, 507 U.S. 87,
     95 (1993); United States v. Reid, 827 F.3d 797, 801-02 (8th Cir. 2016).

     Accordingly, the defendant's objections will be resolved at sentencing,
     based upon the evidence presented at trial and any additional evidence
     presented at sentencing.

3.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.




                                     -3-
4.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.

5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 28th day of May, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -4-
